Citation Nr: 1728221	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depression (psychiatric disability) for the period prior to September 18, 2013 and in excess of 50 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar sprain/strain with lumbar degenerative disc disease (lumbar spine disability).  

3.  Entitlement to an initial compensable evaluation for sinusitis.  

4.  Entitlement to service connection for a cervical spine disability.   

5.  Entitlement to service connection for a gastrointestinal disability other than gastroesophageal reflux disease (GERD) (originally claimed as gastroenteritis), to include chronic constipation. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected lumbar spine disability.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2000 to November 2005, and on active duty with the United States Public Health Service from December 2005 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran originally filed a service connection claim for gastroenteritis.  A review of his VA treatment records indicate that he has a diagnosis of chronic constipation.  Thus, the Board has recharacterized the claim as service connection for a gastrointestinal disability, to include chronic constipation.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board has recharacterized the claim as reflected on the cover page. 

These claims were remanded by the Board in June 2013 and May 2016 in order to obtain outstanding treatment records and VA examinations.  There has been substantial compliance with the Board's remand directives in regards to the service connection claim for gastrointestinal disability.  Stegall v. West, 11 Vet. App. 268 (1998).  

The service connection claims for bilateral peripheral neuropathy and cervical spine disability, as well as initial rating claims for lumbar spine disability, psychiatric disability, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic constipation had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for chronic constipation have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran contends that he has a gastrointestinal disability that had its onset in service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

His service treatment records (STRs) reveal abdominal pain and difficulties regarding his bowel movements in service. 

The Veteran was afforded a VA examination in June 2016.  The examiner diagnosed the Veteran with chronic constipation and opined that his chronic constipation began in service and continued after separation from service.  In an April 2017 addendum opinion, the examiner stated that the "objective evidence alongside imaging studies found within the STR's confirm the diagnosis of chronic constipation . . ."  

In light of the June 2016 VA examination report and the April 2017 addendum opinion, as well as the service treatment records which reveal abdominal pain and bowel movement difficulties, the Board finds that service connection for chronic constipation is warranted.   


ORDER

Service connection for a gastrointestinal disability, diagnosed as chronic constipation, is granted.  


REMAND

The AOJ last issued a supplemental statement of the case regarding the remaining service connection and initial rating claims in April 2017.  Since that time, a June 2017 VA psychiatric examination report and VA treatment records dated after April 2017 have been associated with the claims file.  Although the Veteran submitted an April 2017 waiver of AOJ review of evidence in the first instance, this waiver applies to evidence submitted by or on behalf of the Veteran and does not apply to evidence generated in the normal course of development by the AOJ.  Accordingly, upon remand, the AOJ should review all evidence associated with the claims file since the April 2017 supplemental statement of the case.  
In regards to the initial rating claim for lumbar spine disability, the Veteran was last afforded a VA examination in September 2013.  June 2017 VA treatment records reveal that the Veteran called the VA Medical Center to request an updated x-ray for his back disability and an increase in his pain medication.  He stated that his current pain medication is no longer as effective in controlling his symptoms.  These statements are an indication of worsening symptoms since his last VA examination and a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the June 2017 VA treatment record also provides an indication of outstanding treatment records due to ongoing treatment at the VA facility.  Accordingly, the AOJ should obtain VA treatment records dated after June 2017.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  
    
The Veteran also seeks service connection for bilateral peripheral neuropathy, to include as secondary to his service-connected lumbar spine disability.  He was afforded a VA examination in September 2013.  The examiner stated that the Veteran had no evidence of peripheral neuropathy in the lower extremities in service or after service.  Although at times during service the Veteran denied radicular symptoms, he did report occasional pain radiating to his posterior left thigh in September 2005.  In light of the September 2005 service treatment record notation of radiating pain to the left thigh and the indication of worsening of his current lumbar spine disability, a new VA examination is required to determine whether the Veteran has a current diagnosis of peripheral neuropathy of the left or right lower extremities and if so, to determine the etiology of the neuropathy.  

In regards to the service connection claim for cervical spine disability, the Veteran had documented neck pain after a motor vehicle accident in service in April 2003 with a diagnosis of cervical myofascitis.  During a May 2010 hearing before a decision review officer, the Veteran stated that he had an occasional stiff neck.  In a June 2016 VA examination report, the examiner stated that the Veteran did not have a current diagnosis of a cervical spine disability.  However, the examination report reveals that the Veteran informed the examiner that he had an x-ray of the cervical spine completed and that the examiner could not locate the x-ray report.  Given that this potentially outstanding x-ray report is pertinent to the determination of whether there is a current cervical spine disability, a remand is necessary to afford the Veteran an opportunity to identify the outstanding x-ray report.  

The Veteran was last afforded a VA examination for his service-connected sinusitis condition in September 2013, which is approximately four years ago.  A new VA examination should be conducted to determine the current nature and severity of the service-connected sinusitis given that the last VA examination was conducted four years ago and there is an indication of outstanding VA treatment records.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate VA treatment records dated since June 2017. 

2.  Afford the Veteran an opportunity to identify the date and location of the cervical spine x-ray report he referenced during his June 2016 VA examination. 

3.   Then, schedule the Veteran for an appropriate spine examination.  

(A) In regards to the lumbar spine, the examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

Additionally, the lumbar spine should be tested in both active and passive motion, in weight-bearing and non weight-bearing, if possible.  

(B) In regards to the cervical spine, the examiner should review the claims file and conduct all studies deemed necessary to identify any cervical spine disability found to be present. 

(i)  Identify all cervical spine disability(ies) found to be present.  

(ii) If the Veteran has a cervical spine disability, the examiner should opine as to whether it is at least as likely as not that the cervical spine disability had its onset in service, or is otherwise related to service.  

In rendering this opinion, the examiner should review and consider the April 2003 service treatment record which reveals that the Veteran reported neck pain in service after a motor vehicle accident and that he was diagnosed with cervical myofascitis.  

(C) In regards to the bilateral lower extremities, the examiner should review the claims file and conduct all studies deemed necessary to determine if the Veteran has neuropathy, or similar nerve damage, of the lower extremities. 

(i) Identify any neuropathy, or similar nerve damage, of the left or right lower extremity.  

(ii) If the Veteran has neuropathy, or similar nerve damage, of the left or right lower extremity, the examiner should opine as to whether it is at least as likely as not that it had its onset in service, or is otherwise related to service. 

In rendering this opinion, the examiner should discuss the September 2005 service treatment record which notes pain radiating to posterior left thigh.  

(iii) If the Veteran has neuropathy, or similar nerve damage, of the left or right lower extremity, the examiner should opine as to whether it is at least as likely as not that it is caused or aggravated by his service-connected lumbar spine disability.  

4.  Schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his service-connected sinusitis.  

The examiner should discuss whether the Veteran has had any incapacitating episodes caused by the sinusitis and if so, how many times per year; or whether the Veteran has had non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and if so, how many times per year.   

5.  Then, the claims should be readjudicated.  The AOJ should consider all evidence associated with the claims file since the April 2017 Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


